Citation Nr: 1624163	
Decision Date: 06/16/16    Archive Date: 06/29/16

DOCKET NO.  09-23 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for fibromyalgia. 

2.  Entitlement to service connection for irritable bowel syndrome. 

3.  Entitlement to service connection for chronic fatigue syndrome. 

4.  Entitlement to service connection for blurred vision as due to an undiagnosed illness. 

5.  Entitlement to service connection for a sleep disorder to include sleep apnea.  

6.  Entitlement to an increased disability rating in excess of 20 percent for instability, status post reconstructive surgery of the left knee. 

7.  Entitlement to an increased disability rating in excess of 10 percent for traumatic arthritis of the left knee. 

8.  Entitlement to an initial compensable disability rating for shin splints of the right lower extremity. 

9.  Entitlement to an initial compensable disability rating for shin splints of the left lower extremity. 

10  Entitlement to an increased disability rating in excess of 10 percent for left index finger 2nd metacarpal fracture. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from February 1987 to July 1994.  He served in Southwest Asia from September 1990 to March 1991.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in September 2008, May 2009, December 2013, and July 2014 by the Columbia, South Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The September 2008 rating decision denied service connection for dizziness and headaches.  The Veteran expressed disagreement with this decision.  However, in an April 2013 rating decision, service connection was granted for headaches and dizziness.  As this determination constitutes a full grant of the benefits sought as to these two claims, these claims are no longer in appellate status.  See Grantham v. Brown, 114 F.3d. 1156 (Fed. Cir. 1997). 

During the pendency of this appeal, the May 2009 rating decision assigned a 10 percent rating to the left hand second finger fracture from July 24, 2008.  The Veteran's claim remains in appellate status as he is presumed to be seeking the maximum benefit available for his left hand disability.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

In February 2016, the Veteran appeared at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The issue of service connection for a sleep disorder to include sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran had active service in the Southwest Asia theater of operations during the Persian Gulf War from September 1990 to March 1991.  

2.  The competent medical evidence does not demonstrate a diagnosis of fibromyalgia. 

3.  The competent medical evidence does not demonstrate a diagnosis of irritable bowel syndrome.  

4.  The competent medical evidence does not demonstrate a diagnosis of chronic fatigue syndrome.  

5.  The competent medical evidence does not demonstrate objective indications of blurred vision or a qualifying chronic disability manifested by blurred vision or a diagnosis of an eye or vision disability manifested by blurred vision.   

6.  For the entire period of the appeal, the service-connected left knee arthritis is principally manifested by pain with x-ray evidence of degenerative joint disease, full extension, flexion ranging from 70 to 120 degrees, and functional impairment manifested by pain on movement and less movement than normal, without objective evidence of limited extension, subluxation, or evidence of additional limitation of motion or loss of function due to fatigue, weakness, lack of endurance, or incoordination.   

7.  For the entire appeal period, the Veteran has no more than moderate instability of the left knee.   

8.  From June 22, 2013, the service-connected left knee disability is manifested by a meniscal tear with frequent episodes of joint locking and joint effusion. 

9.  The Veteran's service-connected shin splints of the right and left lower extremities are manifested by pain in both anterior tibia areas and functional limitation secondary to pain to the shins with use, without evidence of malunion or nonunion of the tibia or fibula or knee or ankle disability.   

10.  The service-connected left index finger 2nd metacarpal fracture is the minor extremity and is manifested by pain without ankylosis or amputation of the left index finger.  





CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for fibromyalgia including as a manifestation of an undiagnosed illness or chronic multisymptom illness are not met.  38 U.S.C.A. §§ 1101, 1110, 1113, 1117, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2015).

2.  The criteria for the establishment of service connection for irritable bowel syndrome including as a manifestation of an undiagnosed illness or chronic multisymptom illness are not met.  38 U.S.C.A. §§ 1101, 1110, 1113, 1117, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2015).

3.  The criteria for the establishment of service connection for chronic fatigue syndrome including as a manifestation of an undiagnosed illness or chronic multisymptom illness are not met.  38 U.S.C.A. §§ 1101, 1110, 1113, 1117, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2015).

4.  The criteria for the establishment of service connection for a vision or eye disability to include blurred vision and as a manifestation of an undiagnosed illness or chronic multisymptom illness are not met.  38 U.S.C.A. §§ 1101, 1110, 1113, 1117, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2015).

5.  For the entire period of the appeal, the criteria for the assignment of a disability rating in excess of 10 percent for the service-connected left knee arthritis have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (2015). 

6.  For the entire appeal period, the criteria for the assignment of a disability rating in excess of 20 percent for the instability of the left knee have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2015). 

7.  From June 22, 2013, the criteria for the assignment of a 20 percent disability rating for a meniscal tear of the left knee have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5258 (2015). 

8.  The criteria for an initial disability evaluation of 10 percent, but no higher, for shin splints of the right lower extremity have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5262 (2015). 
 
9.  The criteria for an initial disability evaluation of 10 percent, but no higher, for shin splints of the left lower extremity have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5262 (2015). 

10.  The criteria for an initial disability evaluation in excess of 10 percent for the left index finger 2nd metacarpal fracture have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5153, 5225, 5229 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Duty to Notify and Duty to Assist

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

The Board finds that all relevant evidence has been obtained with regard to the Veteran's claims, and the duty to assist requirements have been satisfied.  All available service treatment records were obtained.  The Veteran identified private treatment records in support of his claims and the Board finds that the RO made all reasonable efforts to obtain the private records identified by the Veteran.  VA searched for VA treatment records dated from 1994 to 2015 and all available records are associated with the claims file.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims.  In July 2008, September 2009, December 2010, May 2011, and February 2015, the Veteran informed VA that he had no additional information or evidence to submit in support of his claims.  

The Veteran underwent VA examinations in February 2012, April 2013, June 2013, November 2013, February 2014, June 2014 and April 2015 to obtain medical evidence as to the severity of the service-connected left index finger, left knee and shin splint disabilities.  The VA examinations were conducted by medical professionals and were based on review of claims file, solicitation of history and symptomatology from the Veteran, and a thorough examination of the Veteran.  The examination reports are accurate and fully descriptive.  The Veteran has been afforded adequate examinations.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Neither the Veteran nor his representative has challenged the adequacy of the examinations.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed").

VA provided examinations in January 2008 (Persian Gulf exam), May 2008, June 2008, September 2010, and February 2012 (Gulf War exam) to obtain medical evidence as to the nature and likely etiology of the disabilities for which service connection was claimed.  The examinations were performed by medical professionals based on a review of claims file, a solicitation of history and symptomatology from the Veteran, and thorough examinations of the Veteran.  The examinations and medical opinions are adequate because the examiners issued medical opinions based on a comprehensive review of claims file and examination of the Veteran.  The VA examiners provided medical opinions as to the nature and etiology of the claimed disabilities.  The Board finds that the Veteran has been afforded adequate examinations.  Barr; supra; Nieves-Rodriguez; supra.  

The Board finds that the duties to notify and assist the Veteran have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims. 

2.  Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty, commonly referred to as direct service connection; or for aggravation of preexisting injury suffered or disease contracted in the line of duty, commonly referred to as a claim for aggravation.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309(a)).

Generally, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, presumptive service connection is warranted for a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than not later than December 31, 2016.  See 38 C.F.R. § 3.317(a)(1)). 

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A 1117(d) warrants a presumption of service-connection.

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.  In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.117, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez  v. Principi, 19 Vet. App. at 8-9. 

A medically unexplained chronic multisymptom illnesses is one defined by a cluster of signs or symptoms, and specifically includes chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome, as well as any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multi symptom illness.  A "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii). 

Lay persons are competent to report objective signs of illness.  To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more the condition must be rated by analogy to a disease or injury in which the functions affected, anatomical location or symptomatology are similar.  See 38 C.F.R. § 3.317(a)(5); see also Stankevich v. Nicholson, 19 Vet. App. 470 (2006).

There are currently no diagnosed illnesses that have been determined by the Secretary to warrant a presumption of service connection under 38 C.F.R. § 3.317(a)(2)(C). 

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multi symptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b). 

For purposes of section 38 C.F.R. § 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Analysis

The Veteran served in Southwest Asia from September 1990 to March 1991.  As such, the Board will consider service connection on a direct basis in addition to presumptive service connection pursuant to 38 C.F.R. § 3.317 (undiagnosed illness).  As noted above, the Gulf War presumption of service connection applies if the symptoms, which are alleged to be manifestations of either an undiagnosed illness or a medically unexplained chronic multisymptom illness, cannot be attributed to any known clinical diagnosis.  See 38 C.F.R. § 3.317(a)(1) (i)-(ii) (2015); see also VAOPGCPREC 8-98 (Aug. 3, 1998).

The Veteran contends that he has fibromyalgia, irritable bowel syndrome, chronic fatigue syndrome, and blurred vison due to service in the Persian Gulf.  The Veteran asserts that he noticed the fibromyalgia when he got out of the military in 1996.  See the Board Hearing Transcript, dated in February 2016, page 6.  He noticed that he had memory loss, concentration loss, stiffness, and muscle pain and he looked up the diagnosis himself.  Id.  However, he denied at the hearing that he had ever actually been diagnosed with fibromyalgia by a medical professional.  Regarding the claimed irritable bowel syndrome, the Veteran asserted that he noticed this disorder in 2000 and he had bloating and gas.  The Veteran indicated that he did not have any tests or diagnosis of this disorder.  He asserts that it began when he came back from Desert Storm.  Hearing Transcript, page 7.  Regarding the chronic fatigue syndrome, the Veteran asserted that he noticed this disorder between 1996 and 2000.  He stated that his chronic fatigue symptoms are that he cannot sleep and he is tired.  He claims that a doctor told him he had chronic fatigue syndrome.  Hearing Transcript, pages 9-10.  Regarding the claimed blurred vision, the Veteran asserted that the blurred vision began when he lost his sight in active service in Desert Storm.  The Veteran stated that he was cleaning out a warehouse in service and he got caught in chemicals and lost his sight for one month.  He stated that he now has blurry vison for five to ten minutes when he gets up but then the vision clears.  He stated that if he gets overheated, he has blurry vision.  Hearing Transcript, pages 13-16.   

The Board finds that the weight of the competent and credible evidence fails to establish a medically unexplained chronic multi symptom illness diagnosed as chronic fatigue syndrome, fibromyalgia, or irritable bowel syndrome. 

The service treatment records do not document treatment or diagnosis of fibromyalgia, chronic fatigue syndrome, or irritable bowel syndrome.  The February 1994 separation examination report indicates that the Veteran reported having swollen and painful joints but the examining physician noted that the Veteran was referring to his left knee disability.  Examination was normal except for the finding of pes planus and the left knee scar.  The Veteran separated from active service in July 1994.  

The Veteran has been provided multiple VA examinations after service separation and chronic fatigue syndrome, irritable bowel syndrome, and fibromyalgia were ruled out.  

An August 1994 VA general medical examination report indicates that the Veteran was scheduled for a systemic conditions exam.  It was noted that the Veteran denied any history of medical problems that would be characterized by systemic condition designation.  Abdominal exam was unremarkable.  Examination of the endocrine system was negative.  Neurological exam was unremarkable.  Examination of the musculoskeletal system revealed that the Veteran had a well healed surgical scar on the anterior aspect of the left knee with crepitus and some tenderness on passive and active range of motion.  Otherwise musculoskeletal exam was unremarkable.  Psychiatric evaluation was unremarkable.  The diagnoses were fracture of the left hand with resultant arthritis, bilateral chronic ankle and knee pain, and status post anterior cruciate ligament (ACL) repair of the left knee. 

The Veteran underwent a primary care evaluation at VA in March 2002.  Review of the gastrointestinal system revealed that the Veteran denied nausea, vomiting, constipation, and abdominal pain.  He denied a history of peptic ulcer disease, waterbrash, or gastroesophageal reflux disease.  Review of the musculoskeletal system revealed that the Veteran reported having joint pain in the left knee and he denied muscle weakness or a history of arthritis.  Review of the neurologic system revealed that the Veteran denied having numbness or tingling in the left hand and he denied having a history of nerve damage.  Review of the lymphatic system revealed no lymph node enlargement.  

Physical examination of the abdomen revealed protuberant bowel sounds.  Exam was normal in all four quadrants.  There was no tenderness, organomegaly, or pulsatile masses.  Examination of the extremities revealed no edema, clubbing, or cyanosis.  Exam of the musculoskeletal system revealed no evidence of synovitis or asymmetry of joints or muscles.  There was full range of motion of all joints and no muscle atrophy.  There was minimum crepitus with active left knee motion with no significant laxity.  Neuro-cerebral function was normal.  Motor strength was 5/5 with no sensory deficits.  There was no lymph node enlargement.  The assessment was degenerative joint disease of the left knee, left hand pain, and obesity. 

A January 2008 VA Persian Gulf examination report indicates that the Veteran's current medical problems include left knee pain status post ACL repair in 1991; he reported having residual pain since that time.  The Veteran had no other medical complaints.  He had no past surgical or medical history.  His current medications included Motrin on an as needed basis.  Examination revealed no lymphadenopathy or thyromegaly.  The abdomen was obese and nontender.  There was no organomegaly appreciated.  The diagnosis was left anterior cruciate ligament repair with residual left knee pain.  

A June 2008 VA examination report indicates that regarding the claimed irritable bowel syndrome, chronic fatigue syndrome, and fibromyalgia, the Veteran stated that he received some literature in the mail from VA that described these conditions and he believed that they were consistent with some of the symptoms he has been having.  The Veteran reported that he has not been diagnosed with any of these conditions by a physician.  Regarding irritable bowel syndrome, the Veteran described symptoms of diarrhea which had been present for approximately one year.  He denied experiencing abdominal pain or discomfort.  He denied a change in the frequency of stool, but admitted to a change in the appearance of his stool to loose at this time.  He denied straining but he had symptoms of urgency and admitted to occasional symptoms of feelings of incomplete evacuation.  He denied the passage of mucous.  He admitted to bloating.  The Veteran stated that the frequency of his bowel movements was neither less than three times a week nor greater than three times a day.  He has not had any evaluation or formal treatment for this condition.  The claimed condition did not affect his occupation or activities of daily living.  The Veteran was employed as a locomotive train operator as of the time of the examination. 

Regarding the claimed fibromyalgia, the Veteran stated that he began to have symptoms in 1991 after return from the Gulf.  It was noted that he has had previous injuries to several joints to include a left hand fracture and a left knee ACL tear.  He has also had physical therapy for these conditions.  The Veteran wore no assistive devices.  His current complaints include joint pain and stiffness.  He had locking only at the left knee.  He admitted to some fatigability after repetitive use.  However he was able to work or function at his job which is approximately 12 hours a day.  The Veteran denied swelling, heat, redness, or instability.  He denied flare-ups.  The claimed condition did not affect his occupation or activities of daily living. 

Regarding the claimed chronic fatigue syndrome, the Veteran stated that the onset of these symptoms was in 1991 but on further questioning, he stated that he has been having difficulty with sleeping and significant insomnia resulting in approximately two to three hours of sleep at night which, the examiner noted, was probably more likely the etiology of his fatigue.  The Veteran stated that he does have fatigue which reduces his average daily activity from 50 percent of his pre-illness activity level.  He denied an acute onset low-grade fever, non-exudative pharyngitis, or tender cervical or axillary lymphadenopathy.  He stated that he has some muscle aches and weakness, some fatigue with exercise lasting longer than 24 hours afterwards.  He reported having headaches although they are not specifically different than before the onset of his symptoms.  He denied migratory joint pain and as described above, he does have sleep disturbances; the Veteran took no medication for this condition.  He denied debilitating fatigue, incapacitating episodes, cognitive impairment or other symptoms.  It was noted that this condition did not affect his occupation or activities of daily living. 

On physical examination, the Veteran was healthy appearing.  Examination of his throat and axilla revealed no lymphadenopathy.  The abdomen was soft and nontender.  No tender points were appreciated.  The Veteran had no tenderness in the suboccipital area, lateral neck, upper trapezius muscles, medial scapular, lateral elbow, upper outer buttock, proximal lateral thigh, or medial distal thigh.  Motor examination was within normal limits.  No clinical or diagnostic tests were indicated.  The VA examiner concluded that the Veteran did not meet criteria for chronic fatigue syndrome, fibromyalgia, or irritable bowel syndrome.  The VA examiner noted that the Veteran's significant comorbid condition of insomnia probably contributes significantly to his symptoms of fatigue. 

A September 2010 VA examination report indicates that on physical examination, there was no enlargement of the thyroid.  Lymph nodes were not enlarged.  There were no masses and no tenderness.  Abdomen was soft with normal peristalsis and no masses or organomegaly.  The spine was nontender with normal range of motion.  Range of motion of the extremities was normal with the exception of the left knee which has slight decreased range of motion.  Motor function, sensory function, and deep tendon reflexes were all physiologic and normal.  Gait was normal.  The diagnoses were headache of a tension vascular type nature, poor sleep pattern, and dizziness associated with headaches that are at least as likely as not related to Gulf War conditions and exposures of environmental nature during the time this Veteran was engaged in the Gulf War arena.  The Board notes that service connection is in effect for headaches and dizziness.  See the April 2013 rating decision. The issues of service connection for a sleep disorder is addressed in the remand portion of this decision.  The Board points out that no diagnoses of fibromyalgia, irritable bowel syndrome, or chronic fatigue syndrome were rendered.  

The Veteran underwent VA Gulf War examination in February 2012 and the VA examiner was asked to render an opinion as to whether the Veteran had diagnoses of chronic fatigue syndrome, irritable bowel syndrome, or fibromyalgia.  The VA examiner stated that the Veteran did not now have and has not ever been diagnosed with chronic fatigue syndrome.  It was noted that the Veteran denied having problems with fatigue at that time.  

Regarding the claimed irritable bowel syndrome, the Veteran stated that during Desert Storm, he began experiencing nausea and vomiting.  He stated that he was not able to hold anything down for a couple of weeks and was hospitalized and given IV fluids.  The Veteran stated that he continued having nausea, vomiting and diarrhea for about two months and ever since, his digestive system had been out of whack.  He reported that most of the time, there was some abdominal pain associated with bowel movements.  He stated that his stool was never fully formed but it was usually not loose or watery.  He denied any periods of constipation.  He complained of feeling bloated all the time, but had not sought any medical treatment for it.  The Veteran reported that he took Pepto Bismol as needed, which reportedly helped with the abdominal discomfort.  The Veteran stated that currently, he had diarrhea, abdominal distension, nausea, and occasional chills.  He did not have fever or night sweats.  The Veteran did not have episodes of bowel disturbance with abdominal distress or exacerbations or attacks of the intestinal condition.  He did not have weight loss attributable to an intestinal condition.  The VA examiner stated that there was no diagnosis and no record of treatment for any bowel complaints. 

The medical evidence of record does not establish diagnoses of fibromyalgia, irritable bowel syndrome, or chronic fatigue syndrome.  These disabilities fall within definition of medically unexplained chronic multi-symptom illnesses.  See 38 C.F.R. § 3.317(a)(2)(ii).  As discussed above, VA physicians have determined that the Veteran did not have these disorders.  

It requires medical expertise to determine whether symptomatology was diagnostic of fibromyalgia, chronic fatigue syndrome, irritable bowel syndrome, or some other disease or disability.  The Veteran is not shown to possess such expertise.  Hence, his opinion as to the proper diagnosis is not competent medical evidence and is of little probative value.  The VA examiners do possess the medical training to provide a competent opinion.  Their opinions are more probative.  Here, the Veteran has explained his symptoms to the medical professionals, but the medical professionals have not found that his condition is consistent with a medically unexplained chronic multi-symptom illness or with an undiagnosed illness.  Thus, service connection for fibromyalgia, irritable bowel syndrome, and chronic fatigue syndrome is denied because there is no diagnosis for these disabilities.  See Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Board finds that the weight of the evidence does not demonstrate objective evidence of a current diagnosis of eye or vision disability.  The Board further finds that the weight of the evidence does not demonstrate objective indications of a qualifying chronic disability manifested by blurred vision.  

The service treatment records do not document treatment or diagnosis of an eye or vision disorder.  On enlistment examination in July 1986, vision of both eyes was 20/20.  A March 1993 examination report indicates that the vision was 20/20 in both eyes and examination of the eyes was normal.  The Veteran did not have any vision complaints.  Upon separation examination, the Veteran reported having blurred vison with headaches.   Vision was 20/20 on examination.  Examination of the eye was normal.  

Post-service medical evidence including the VA examination findings do not show any objective evidence of an eye or vision disorder.  There are no objective findings of blurred vision.  

The August 1994 VA general medical examination report indicates that the Veteran was scheduled for a systemic conditions exam.  It was noted that the Veteran denied any history of medical problems that would be characterized by systemic condition designation.  Examination of the head and eyes was unremarkable.  A March 2002 VA primary care evaluation indicates that the review of the head and eyes was negative.  Examination of the head and eyes was normocephalic.  Extraocular movement was intact.   

At a May 2008 VA eye examination, the Veteran reported that in 1990, while working in Iraq cleaning out a chemical warehouse, he experienced a sudden onset of painless vision loss in both of his eyes.  The Veteran specifically stated that he went completely blind for one week.  He indicated that his vision did return to normal over a two week period following that episode but that ever since, he has experienced intermittent episodes of watery eyes and blurry vision.  The Veteran stated that when his vision was blurry, it was affecting both his distance and near vision in both of his eyes.  The Veteran reported that these episodes occurred approximately once every week since 1990.  He denied distorted or double vision, visual field defects, history of eye injuries, eye swelling, or history of surgery or laser treatments on his eyes.  He did not use any eyedrops or other medications for his eyes.  

Physical examination revealed uncorrected distance and near acuity of 20/20 in the right and left eyes.  External examination showed no ptosis or proptosis.  Extraocular motility was full in both eyes.  Visual fields were full to confrontation in each eye.  The pupils were round with no anisocoria or relative afferent pupillary defects.  Anterior segment slit lamp examination showed bilateral conjunctivae pingueculum.  There was normal cornea iris and anterior chamber in both eyes.  A trace amount of nuclear sclerotic change was noted to the lens in each eye.  Posterior segment examination showed an optic nerve with a cup to disk ratio of 0 4 in each eye.  A full intact neural rim was seen in each eye.  The vitreous was clear in both eyes.  The macula was flat and dry in both eyes with an intact fovea light reflex.  Periphery of the fundus was flat and attached in both eyes.  The diagnosis was bilateral conjunctivae pingueculum and emmetropia.  The VA examiner indicated that he was specifically asked to answer the question if there was any clinical or objective indication for the Veteran's complaint of blurry vision. The VA examiner stated that on the basis of this examination, there was no objective evidence of blurry vision as the Veteran had an uncorrected distance and near acuity in each eye tested independently of 20/20.  Clinical examination was normal in both of the Veteran's eyes with no pathology noted that would affect visual acuity. 

The Board acknowledges that the Veteran reports that he has blurry vision at the onset of headaches and when he awakens from sleep.  However, the weight of the evidence does not establish current, chronic disability manifested by blurred vision.  Moreover, no VA examiner has found objective clinical evidence of blurred vision or pathology that would affect visual acuity.  

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014).  In the absence of proof of present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 requires existence of present disability for VA compensation purposes).  The probative evidence of record demonstrates that the Veteran does not have a current diagnosis of an eye or vision disability and has not at any time during the pendency of this claim (i.e., since the filing of them).  See McClain v. Nicholson, 21 Vet. App. 319, 312 (2007). 

For the reasons expressed above, the Board finds that the weight of the evidence does not demonstrate objective evidence of a current diagnosis of an eye disability that affects visual acuity.  The preponderance of the evidence is against the Veteran's claim for service connection for an eye disability manifested by blurred vision.  The Board further finds that the weight of the evidence does not demonstrate objective indications of a qualifying chronic disability manifested by signs or symptoms of blurred vision and therefore, the Gulf War presumption of service connection under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 is not warranted.  The claim for service connection for a disability manifested by blurred vision must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

3.  Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4. 38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2015).  

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.  The Court has held that separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" rating.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (the Court noted a distinction between claims stemming from an original rating versus increased rating).  See also Hart v. Mansfield, 21 Vet. App. 505 (2007) (where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology or evidenced by visible behavior of the claimant undertaking the motion.  Id.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202, 205 (1995).

The factors involved in evaluating, and rating disabilities of the joints include weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); excess fatigability; incoordination (impaired ability to execute skilled movements smoothly); more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); or pain on movement, swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45.  

In DeLuca, 8 Vet. App. 202, the Court held that, for disabilities evaluated on the basis of limitation of motion, VA was required to apply the provisions of 38 C.F.R. §§ 4.40, and 4.45, pertaining to functional impairment.  The Court instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, or incoordination.  Such inquiry was not to be limited to muscles or nerves.  These determinations were, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination.  

Under 38 C.F.R. § 4.59, with any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to the affected joints.  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  

Functional loss due to pain is to be rated at the same level as the functional loss where motion is impeded.  Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).  When 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.  See Burton v. Shinseki, 25 Vet. App. 1 (2011) (the Board had failed to address painful motion and the applicability of 38 C.F.R. § 4.59 to an initial disability rating for residuals of a left shoulder injury with surgical repair). 

The Court clarified that, although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that, pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in rating the severity of a joint disability, VA must determine the overall functional impairment due to these factors. 

Under Diagnostic Code 5003, degenerative arthritis established by x-ray findings is rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate Diagnostic Codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined and not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5257 (other impairment of the knee), a 10 percent disability evaluation requires slight recurrent subluxation or lateral instability.  A 20 percent evaluation requires moderate recurrent subluxation or lateral instability.  A 30 percent evaluation requires severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a.   

Diagnostic Codes 5260 and 5261 are utilized to rate limitation of flexion and extension of the knee joint.  38 C.F.R. § 4.71a.  Under Diagnostic Code 5260, limitation of flexion of the knee to 60 degrees warrants a noncompensable evaluation, limitation of flexion to 45 degrees warrants a 10 percent rating, limitation of flexion to 30 degrees warrants a 20 percent evaluation and limitation of flexion to 15 degrees warrants a 30 percent evaluation, the highest schedular evaluation under this diagnostic code.  38 C.F.R. § 4.71a.   

Under Diagnostic Code 5261, limitation of extension of the knee to 5 degrees warrants a noncompensable evaluation, limitation of extension of the knee to 10 degrees warrants a 10 percent evaluation, limitation of extension to 15 degrees warrants a 20 percent evaluation, and limitation of extension to 20 degrees warrants a 30 percent evaluation.  Limitation of extension of the knee to 30 degrees warrants a 40 percent evaluation and limitation of extension of the knee to 45 degrees warrants a 50 percent evaluation, the highest schedular evaluation under this diagnostic code.  38 C.F.R. § 4.71a.  

The Schedule provides that the normal range of motion of the knee is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.  

The evaluation of the same disability under various diagnoses is to be avoided.  Disability from injuries to the muscles, nerves, and joints of an extremity may overlap to a great extent, so that special rules are included in the appropriate bodily system for their evaluation.  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  38 C.F.R. § 4.14.  Notwithstanding the above, VA is required to provide separate evaluations for separate manifestations of the same disability which are not duplicative or overlapping.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  

VA's General Counsel has interpreted that a veteran who has arthritis and instability of the knee could receive separate ratings under Diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97.  When a knee disorder is already rated under Diagnostic Code 5257, the veteran must also have limitation of motion under Diagnostic Code 5260 or Diagnostic Code 5261 in order to obtain a separate rating for arthritis.  If the veteran does not at least meet the criteria for noncompensable rating under either of those codes, there is no additional disability for which a rating may be assigned.  

In VAOPGCPREC 9-98, the VA General Counsel further explained that, when a veteran has a knee disability evaluated under Diagnostic Code 5257, to warrant a separate rating for arthritis based on X-ray findings, the limitation of motion need not be compensable under Diagnostic Code 5260 or Diagnostic Code 5261; rather, such limited motion must at least meet the criteria for a zero-percent rating.  In the alternative, a compensable rating may be granted by virtue of 38 C.F.R. § 4.59.  

In VAOPGCPREC 9-2004, the VA General Counsel held that when considering Diagnostic Codes 5260 and 5261 together with 38 C.F.R. § 4.71, a veteran may receive a rating for limitation in flexion only, limitation of extension only, or separate ratings for limitations in both flexion and extension under Diagnostic Code 5260 (leg, limitation of flexion), and Diagnostic Code 5261 (leg, limitation of extension).  Diagnostic Code 5251 provides a maximum rating of 10 percent for limitation of extension of the thigh to 5 degrees.  

Analysis: Left Knee Disability

The Veteran asserts that a higher rating is warranted for the service-connected left knee disability.  The Veteran argues that he is entitlement to a higher rating forth left knee disability because he has a tear in the ACL and in the meniscus, and therefore, a higher rating is warranted.  

The RO assigned a 20 percent disability rating to the service-connected left knee instability under Diagnostic Code 5257 and a 10 percent disability rating to the service-connected left knee arthritis under Diagnostic Codes 5010 and 5260.  

In applying the law to the existing facts, the Board finds that the evidence is against the assignment of a rating in excess of 20 percent for the service-connected left knee instability under Diagnostic Code 5257.  The weight of the competent and credible evidence does not establish severe impairment, subluxation, or instability of the left knee. 

A February 2007 VA examination report indicates that the Veteran reported having increased immobility and pain in the left knee.  He reported a constant moderate pain of 5/10 (pain scale 1 to 10, 10 most severe).  He denied locking, instability, or swelling.  Examination revealed that the left knee was normal for stability on Lachman's, drawer's, and varus/valgus stressing.  There was palpable tenderness and moderate crepitus grade 2.  McMurray's testing was negative for meniscal injury.  X-ray examination revealed postoperative changes consistent with ACL repair. 

A June 2013 VA examination report indicates that the Veteran reported that his left knee arthritis was getting worse with torn ACL and medical collateral ligament (MCL), constant pain, and difficulty standing for prolonged periods.  The Veteran reported that his left knee locked up frequently, he was unable to move his legs, and he has missed more than 30 days from work in the previous year.  Examination of the left knee revealed that anterior stability (Lachman's test) and posterior stability (Posterior drawer sign) were normal.  However, there was medial-lateral instability on the left and it was 2+ out of a scale of Normal, 1+ (0-5 millimeters), 2+ (5-10 millimeters), and 3+ (10-15 millimeters).  There was no evidence or history of recurrent patellar subluxation or dislocation.  The VA examination report indicates that the Veteran had a meniscal (semilunar cartilage condition) condition and the Veteran had symptoms of meniscal tear, frequent episodes of joint locking, and frequent episodes of joint pain.  It was noted that the Veteran had a meniscectomy in 1991 and the residuals were pain and arthritis.  He had an ACL repair in 1989.  There was no x-ray evidence of patellar subluxation.  X-ray examination revealed findings consistent with prior surgical reconstruction of the anterior cruciate ligament; however, the fibers of the reconstructed anterior cruciate ligament were torn.  The soft tissue density seen within the intercondylar notch of the distal femur on the prior study was still present but was less well defined and probably represents portions of the torn anterior cruciate ligament and not a cyclops lesion.  There was a displaced tear involving much of the body and posterior horn of the medial meniscus.  The Baker's cyst containing intra-articular loose bodies had not significantly changed in size.  It was noted that there was little change in the appearance of the left knee since the previous MRI scan of September 2009.  The VA examiner noted that the service-connected left knee disability impacted the Veteran's ability to work in that he was unable to walk long distances, and was unable to stand for more than 1-1/2 hours.  It was noted that the Veteran worked as a train operator, requiring him to walk a lot, and he was slowed by his knee condition.  

At a January 2014 VA examination, the Veteran reported experiencing sharp pains in his left knee and that it stiffened up.  On examination, joint stability tests (Lachman test, posterior drawer test, and valgus/varus testing) were normal.  There was no evidence of recurrent subluxation.   

An April 2015 VA examination report indicates that the Veteran had a meniscal tear and an anterior cruciate ligament tear in the left knee.  The VA examiner indicated that he experienced moderate lateral instability in the left knee.  There was no recurrent subluxation.  There was normal Lachman's test (anterior instability) and Posterior drawer's test, but there was 1+ medial instability and lateral instability.  The VA examination report indicates that the Veteran had a meniscus condition and had a meniscal tear, frequent episodes of joint locking, and frequent episodes of joint pain and joint effusion.  It was noted that the Veteran had undergone an arthroscopy in 1989, ACL repair in 1992, and the residuals of the surgery were pain, swelling, locking, and failure of the ACL repair.  

The VA examiner opined that all the tears were a result of the failed ACL repair that made his left knee joint unstable and prone to buckling.  Therefore, the Veteran's current left knee condition is a continuation of the service-connected left knee arthritis status post ACL tear with instability.  The VA examiner noted that the Veteran continued to have difficulties with his left knee.  The March 2014 MRI of the left knee showed degenerative joint disease, status post failed ACL repair, mucoid degeneration of the posterior cruciate ligament, displaced tear of the body and posterior horn of the medial meniscus, and multiple loose bodies in a Baker's cyst.  

The weight of the medical evidence shows that the service-connected left knee disability more closely approximates moderate instability of the knee, not severe impairment with severe instability or subluxation.  

The Board notes that words such as mild, moderate, and severe are not defined in the Rating Schedule. Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just. 38 C.F.R. § 4.6.
 
As noted, upon VA examination in April 2015, the VA examiner reviewed the file and medical records including the examination reports, and examined the Veteran's left knee.  The VA examiner opined that the instability in the left knee was moderate.  The medical evidence of record does not demonstrate severe instability in the left knee.  As such, a disability rating in excess of 20 percent is not warranted under Diagnostic Code 5257 for left knee instability.  

The Board has considered whether a separate rating is warranted under Diagnostic Codes 5258 or 5259.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5258, a 20 percent rating is assigned for dislocated semilunar cartilage with frequent episodes of "locking", pain and effusion into the joint.  Under 38 C.F.R. § 4.71a , Diagnostic Code 5259, a 10 percent rating is assigned for symptomatic removal of symptomatic semilunar cartilage.  Semilunar cartilage is synonymous with the meniscus.

The medical evidence of record does not show that the meniscus in the left knee was excised.  Consequently, a separate rating is not warranted for the left knee under Diagnostic Code 5259.

However, there is evidence of a torn meniscus in the left knee.  The June 22, 2013 VA examination report shows findings frequent locking and pain due to the torn meniscus in the left knee.  The June 22, 2013 VA examination report cites to MRI findings of a displaced tear of the body and posterior horn of the medial meniscus in the left knee in addition to degenerative joint disease, status post failed ACL repair, mucoid degeneration of the posterior cruciate ligament, and multiple loose bodies in a Baker's cyst.  

The weight of the medical evidence shows that the Veteran continues to have symptoms of frequent episodes of effusion and locking in the left knee due to the meniscus pathology.  The April 2015 VA examination report indicates that the Veteran had a meniscus condition and had a meniscal tear, frequent episodes of joint locking, and frequent episodes of joint pain and joint effusion.  As such, the Board is satisfied that the criteria for a 20 percent rating under Diagnostic Code 5258 was met from June 22, 2013.  To this extent, the Veteran's claim for an increased rating for the left knee is granted.

The Board notes that the separate disability ratings under Diagnostic Code 5258 and Diagnostic Code 5257 address impairment arising from ligaments rated under Diagnostic Code 5257, and impairment arising from a torn medial meniscus, rated under Diagnostic Code 5258.  The two ratings are separate, representing two separate disabilities and involving two different parts of the left knee, which would not violate the prohibition against pyramiding.  See 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

The Veteran argues that he is entitled to separate disability ratings for the separate ligaments in the left knee, the ACL sprain and the MCL sprain.  See the Board hearing transcript, dated in February 2016, pages 18-19.  The McLeod Orthopedic treatment records dated in 2014 and 2015 show diagnosis and treatment of MCL sprain in the left knee.  However, the Board finds that assigning separate disability evaluations to the ACL sprain in additional to the MCL sprain in the left knee would amount to pyramiding.  The medical evidence of record shows that the ACL injury and the MCL sprain cause symptoms of pain and instability in the left knee.  The Veteran is already compensated for the left knee pain under Diagnostic Codes 5003 and 5260.  He is compensated for left knee instability under Diagnostic Code 5257.  

The evaluation of the same disability under several Diagnostic Codes, known as pyramiding, must be avoided.  Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  The Board finds that the weight of the medical evidence shows that the symptoms due to the ACL injury and the MCL sprain in the left knee are duplicative and overlapping.  Thus, separate evaluations are not warranted.  

In applying the law to the existing facts, the Board finds that the evidence is against the assignment of a disability rating in excess of 10 percent for the service-connected left knee arthritis under Diagnostic Code 5260.  The medical evidence demonstrates that flexion of the left knee/leg ranged from 70 to 120 degrees.  The February 2007 VA examination report indicates that range of motion of the left knee was 10 degrees to 120 degrees with pain.  The June 2013 VA examination report indicates that range of motion of the left knee was zero degrees to 110 degrees with pain.  The January 2014 VA examination report indicates that range of motion of the left knee was zero degrees to 90 degrees with pain beginning at 40 degrees; range of motion during a flare-up of pain was zero to 70 degrees.  The April 2015 VA examination report indicates that range of motion of the left knee was zero degrees to 110 degrees with pain with flexion.      

In order for a disability evaluation in excess of 10 percent to be assigned under Diagnostic Code 5260, flexion of the knee must be limited to 30 degrees or less.  Here, the Board finding no basis for assigning a rating in excess of 10 percent under Diagnostic Code 5260.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  The weight of the evidence shows that the Veteran has flexion of the left knee well beyond 30 degrees, even factoring in the functional limitation from pain and other symptoms.  

Under Diagnostic Code 5261, a 10 percent or higher disability evaluation is warranted for extension limited to 10 degrees or more.  The evidence shows that there was a limitation of extension upon VA examination in February 2007, before the Veteran filed the claim for an increased rating.  However, the VA examinations in June 2013, January 2014, and April 2015, during the time period of the appeal, shows full extension.  Thus, on this record, a higher disability evaluation under Diagnostic Code 5261 is not warranted.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261.   

The Board has considered whether a higher rating may be assigned on the basis of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination, lack of endurance or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca, supra.  The weight of the evidence shows no additional limitation of flexion or extension of the left knee due to pain.  The VA examination reports indicate that the Veteran reported having varying degrees of pain in the left knee and he had pain with range of motion testing.  However, the VA examiners did not detect any additional limitations of motion due to pain or other symptoms such as weakness, fatigability, or incoordination.  The April 2015 VA examiner noted that pain, weakness, fatigability and incoordination did not limit functional ability of the left knee with repeated use.  

The Board finds that the Veteran's current 10 percent disability rating for the left knee arthritis takes into consideration and incorporates any additional functional loss due to pain.  The left knee disability has not been shown to produce impairment of extension or flexion that would warrant ratings higher than 10 percent.  See DeLuca; supra.  The current limitation of flexion of the left knee and the symptoms of pain are encompassed in the current 10 percent rating under Diagnostic Codes 5260-5010.

Based on the objective medical evidence of record, there is no basis for the assignment of additional disability due to pain, weakness, fatigability, weakness, or incoordination, and the Board finds that the assignment of additional disability pursuant to 38 C.F.R. §§ 4.40 and 4.45 is not warranted.  

There is no evidence of ankylosis of the left knee.  Therefore, Diagnostic Code 5256 is not for application.  

In summary, for these reasons, the Board concludes that a disability evaluation in excess of 10 percent for the service-connected left knee arthritis is not warranted, and the claim for a higher rating must be denied.   

As discussed above, the Board has considered VAOPGCPREC 23-97 and VAOPGCPREC 9-98.  A separate 20 percent rating is assigned under Diagnostic Code 5257 for moderate instability of the right knee.  A separate 20 percent rating is assigned under Diagnostic Code 5258 for the meniscus tear with frequent episodes of locking and effusion    

A separate compensable rating for limitation of extension pursuant to VAOPGCPREC 9-2004 is not for application for the appeal period since there are no findings of limited extension of the left knee at any time.  

In conclusion, the Board finds that the assignment of a disability rating in excess of 10 percent under Diagnostic Codes 5010 and 5260 for the left knee arthritis is not warranted at any time during the appeal period.  The Board finds that the assignment of a disability rating in excess of 20 percent under Diagnostic Code 5257 for the left knee instability is not warranted at any time during the appeal period.  These claims for increased ratings are denied.  

However, the Board finds that a separate 20 percent rating under Diagnostic Code 5258 is warranted for the meniscus tear of the left knee from June 22, 2013.  The claim is granted to that extent.  

Analysis: Shin Splints

In this case, the Veteran was awarded service connection for shin splints of the right and left lower extremities, and zero percent ratings were assigned under Diagnostic Code 5262 from January 13, 2014.  Under 38 C.F.R. § 4.20, evaluation by analogy is permitted where the rating schedule does not provide a specific diagnostic code to rate the disability.  38 C.F.R. § 4.20.

The service-connected shin splints of the right lower extremity and left lower extremity are rated under Diagnostic Code 5262.  Under Diagnostic Code 5262, a 10 percent rating is provided when there is malunion of the tibia and fibula with slight knee or ankle disability.  A 20 percent rating is warranted when there is malunion of the tibia and fibula with moderate knee or ankle disability; a 30 percent rating is warranted when there is malunion of the tibia and fibula with marked knee or ankle disability; and a 40 percent rating is assigned when there is nonunion of the tibia and fibula with moderate knee or ankle disability.  38 C.F.R. § 4.71a, Diagnostic Code 5262.  

When determining the severity of musculoskeletal disabilities, such as those at issue, VA must also consider the extent of any additional functional impairment above and beyond the limitation of motion objectively demonstrated due to the extent of pain/painful motion, limited or excess movement, weakness, incoordination, and premature/excess fatigability, etc., particularly during times when the symptoms "flare up," such as during prolonged use, and assuming these factors are not already contemplated in the governing rating criteria.  See DeLuca v. Brown, 8 Vet. App. 202 (1995), see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

Importantly, the Veteran may receive a compensable disability rating based on pain, pursuant to 38 C.F.R. § 4.59, which relates to painful motion.  This regulation notes: "The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or maligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint."  38 C.F.R. § 4.59.  The Court has explained that 38 C.F.R. § 4.59 applies when evaluating joint pain, even if such pain is not arthritis-related.  Burton v. Shinseki, 25 Vet. App. 1, 4 (2011).

Considering the pertinent evidence in light of the applicable criteria, the Board finds that the current symptomatology associated with the service-connected shin splints of the right and left lower extremities does not warrant compensable rating per Diagnostic Code 5262.  The weight of the competent and credible evidence does not demonstrate that the service-connected shin splints are manifested by malunion or nonunion of the tibia or fibula of either lower extremity.  The service-connected shin splints do not affect the knee or ankle of either extremity.  See the April 2015 VA examination report.  

The Board has considered whether a compensable rating is warranted under 38 C.F.R. § 4.59.  Looking at the evidence of record in the light most favorable to the Veteran, the Board finds that an evaluation of 10 percent is warranted for the shin splints of the right lower extremity and left lower extremity.  The medical evidence shows that the service-connected shin splints of the right and left lower extremities are manifested by pain in both anterior tibia areas and functional limitation secondary to pain to the shins with use.  See the VA examination reports dated in April 2015, June 2014, and January 2014.  The April 2015 VA examination report indicates that the shin splints of both lower extremities cause pain in the both anterior tibia areas.  The June 2014 VA examination report indicates that Veteran reported having pain in the shins bilaterally when exercising on a treadmill and when walking and he described the pain as a burning in the anterior lower leg.  The VA examiner stated that the service-connected shin splints caused functional limitation secondary to subjective pain to the shins with use.  The January 2014 VA examination report indicates that the Veteran reported having pain in the shins.  A 10 percent evaluation is the minimum compensable evaluation for the disabilities at issue, and as such this is the appropriate rating under the criteria applicable to the Veteran's claims.  See 38 C.F.R. § 4.59.  

Affording the Veteran the benefit of the doubt, the Board finds that the Veteran is entitled to at least the minimum compensable rating of 10 percent for the service-connected shin splints of the right lower extremity and shin splints of the left lower extremity based on the application of 38 C.F.R. § 4.59 as interpreted in Burton, supra, and the claims for a higher initial ratings are granted to that extent.

Analysis: Left Index Finger Fracture

The September 2008 rating decision granted service connection for left index finger 2nd metacarpal fracture and assigned an initial noncompensable disability rating under Diagnostic Code 5299-5229, effective July 24, 2008.  A May 2009 rating decision assigned a 10 percent rating to the left index finger disability under Diagnostic Code 5229, effective July 24, 2008.  The Veteran seeks an increased initial rating for his left index finger disability.

Under Diagnostic Code 5229, limitation of motion of the index or long finger is rated noncompensable with a gap of less than one inch between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, and; extension is limited by no more than 30 degrees.  38 C.F.R. § 4.71a , Diagnostic Code 5229.  A 10 percent rating is assigned with a gap of one inch or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or; with extension limited by more than 30 degrees.  Id.  That is the maximum schedular rating available for limitation of motion of the index finger.

Pursuant to 38 C.F.R. § 4.71a, a maximum disability rating of 10 percent may be assigned under Diagnostic Code 5225 for favorable or unfavorable ankylosis of the index finger of one hand.  38 C.F.R. § 4.71a, Diagnostic Code 5225 (2015). 

The Board notes that a 10 percent rating is the maximum schedular rating available for limitation of motion of the index finger under Diagnostic Code 5229.  The provisions of 38 C.F.R. §§ 4.40, 4.45 are not applicable where the highest rating based on limitation of motion has been awarded, and a higher rating requires ankylosis.  Johnston v. Brown, 10 Vet. App. 80, 84-5   (1997).

VA also can consider whether evaluation as amputation is warranted, and whether an additional evaluation is warranted for resulting limitation of motion of other digits or interference with overall function of the hand.  38 C.F.R. § 4.71a, Note following Diagnostic Codes 5225, 5226, and 5227 (2015).  

Pursuant to Diagnostic Code 5153, a 10 percent evaluation is warranted for amputation through the middle phalanx or at the distal joint.  Amputation of the index finger, without metacarpal resection, at proximal interphalangeal joint or proximal thereto, warrants a 20 percent evaluation.  Amputation of the minor index finger with metacarpal resection (more than one-half of the bone lost) also warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5153.

In this case, the Veteran is right-hand dominant; and the service-connected left index finger pertains to the non-dominant or minor hand.  In applying the law to the existing facts, the Board finds that the preponderance of the evidence is against the assignment of an initial disability rating in excess of 10 percent for the service-connected left index finger fracture.  The weight of the evidence does not show amputation of the left index finger or loss of function of the left index finger that is analogous to amputation.  The March 2009 VA examination report indicates that the Veteran reported having increasing constant pain in the left hand with increased frequency duration and intensity of flare of pain.  He reported having constant mild pain.  Examination of the left hand is without observed defects.  Opposition is zero centimeters throughout.  There was pain with motion.  Muscle strength was 5/5 with hypertrophied bulk and tone of the interosseous thenar and hypothenar eminence.  There was no decrease in dexterity.  There was palpable pain lateral from the second metacarpal.  X-rays show an old healed fracture of the mid portion of the second metacarpal otherwise normal.  The diagnosis was healed fracture of the second metacarpal. 

The February 2012 VA examination report indicates that the Veteran reported having a lot of cramping and stiffness while working as a train operator especially in the winter.  He complained of burning sensation constantly and with activity and with cold weather, the pain goes up to an 8 out of 10.  He stated that he frequently has to grab a hold of the rail on the side of the train which causes him a lot of discomfort.  Current management is Motrin as needed which helps sometimes.  An exam of the left index finger was not performed. 

An April 2013 VA examination report indicates that the Veteran had limitation of motion with evidence of painful motion in the left index finger.  There was no gap between the thumb and fingers.  Extension of the left index finger was limited by no more than 30 degrees and the Veteran was unable to extend the finger fully.  There was no additional limitation of motion of the left index finger with repetitive use testing.   The functional loss of the left index finger was manifested by weakened movement, excess fatigability, and pain on movement.  There was tenderness and pain to palpation.  Hand grip strength on the left was 4/5.  There was no ankylosis of the thumb of fingers.  Effective function remained in the hand and fingers and the Veteran would not be well-served by an amputation.     

Based upon these findings, effective function remains in the left index finger and the disability does not more closely approximate amputation.  Thus, an initial disability rating in excess of 10 percent is not warranted under Diagnostic Code 5153.  The preponderance of the evidence of record is against the claim for an initial disability rating in excess of 10 percent for the left index finger at any time during the appeal period, and, to that extent, the benefit-of-the-doubt rule does not apply.  38 U.S.C.A. § 5107(b).  The appeal is denied.   

Extraschedular Considerations

The Board has also considered whether referral for an extraschedular rating is warranted for the service-connected disabilities.  See 38 C.F.R. § 3.321 and Thun v. Peake, 22 Vet. App. 111 (2008).  Here the schedular rating criteria used to rate the Veteran's left knee disability, shin splints, and left hand disability reasonably describe and assess the Veteran's disability levels and symptomatology. 

Regarding the left knee disability, as discussed, the Veteran's symptoms and functional limitations due to the left knee disability are contemplated by the rating schedule, and the assigned schedular evaluations, therefore, are adequate.  The service-connected left knee disability is manifested by arthritis, noncompensable limitation of motion, and pain.  The level of severity of the Veteran's left knee disability is adequately contemplated by the applicable diagnostic criteria.  The diagnostic codes pertinent to rating a knee disability rate the knee disability based upon symptoms of limitation of motion, instability or subluxation, ankylosis, and dislocation or removal of knee cartilage.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256 to 5261.  Separate 20 percent ratings are assigned for the left knee instability and the left knee meniscal tear with locking and effusion.  The rating criteria reasonably describe his disability level and symptomatology and provide for higher ratings for additional or more severe symptoms than currently shown by the evidence.  

Here, it is acknowledged that the Veteran uses a knee brace, but not a cane.  However, the use of a knee brace would be expected if a person was experiencing significant pain or instability in a joint of the lower extremity, as the Veteran is.  That is, it is not a unique or unusual result of lower extremity disabilities.  It may signal that a disability is more severe when a person requires the use of a brace, but the use of a brace is not required because the symptoms of the disability have increased.  Furthermore, the use of a brace is not a "symptom" of the Veteran's right knee disabilities; rather, it is the result of knee symptoms such as pain and instability.  In other words, the Veteran uses a brace because of pain and instability in his service connected knee, but pain and instability are symptoms that are specifically contemplated by the schedular rating criteria.  

In view of the adequacy of the disability rating assigned under the applicable diagnostic criteria, consideration of the second step under Thun is not for application in this case.  Accordingly, the claim will not be referred for extraschedular consideration.

The symptomatology and impairment caused by the Veteran's service-connected left index finger disability and the bilateral shin splints are specifically contemplated by the rating criteria.  The rating criteria reasonably describe his disability level and symptomatology and provide for higher ratings for additional or more severe symptoms than currently shown by the evidence.  In view of the adequacy of the disability rating assigned under the applicable diagnostic criteria, consideration of the second step under Thun is not for application in this case.  Accordingly, the claims will not be referred for extraschedular consideration


ORDER

Service connection for fibromyalgia is denied.

Service connection for irritable bowel syndrome is denied.

Service connection for chronic fatigue syndrome is denied.

Service connection for a disability manifested by blurred vision is denied.

A disability rating in excess of 10 percent for arthritis of the left knee is denied for the entire appeal period.  

A disability rating in excess of 20 percent for left knee instability is denied for the entire appeal period.  

A 20 percent disability rating for left knee meniscal tear under Diagnostic Code 5258 is granted from June 22, 2013, subject to the laws and regulations governing the award of monetary benefits.   

An initial 10 percent disability rating for shin splints of the right lower extremity is granted for the entire appeal period, subject to the laws and regulations governing the award of monetary benefits.   

An initial 10 percent disability rating for shin splints of the left lower extremity is granted for the entire appeal period, subject to the laws and regulations governing the award of monetary benefits.   

An initial disability rating in excess of 10 percent for left hand 2nd metacarpal fracture is denied.  


REMAND

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d). 

The Board finds that a remand is required to obtain clarification of, and additional support for the February 2012 VA medical opinion because the VA examiner did not provide a medical opinion as to whether the current sleep apnea had its onset in service or is related to active service.  At the hearing before the Board in February 2016, the Veteran reported that he first had sleep problems when he first got out of the military.  Board Hearing Transcript, page 13.  The Board finds that an addendum medical opinion should be obtained to ascertain the nature and likely etiology of the claimed sleep apnea.  38 U.S.C.A. § 5103A(d).

Accordingly, the case is REMANDED for the following action:

1.  Return the Veteran's file to the examiner who conducted the February 2012 VA examination (or if he is no longer available, a suitable replacement).  The VA examiner should express an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current sleep apnea or other sleep disorder had its clinical onset during the Veteran's period of active service and/or is related to incident or event in service.  

The VA examiner should clearly outline the rationale for any opinion expressed.  If any requested medical opinion cannot be given, the VA examiner should state the reason(s) why.  If an opinion cannot be provided without an examination, one should be provided.

2.  Then readjudicate the appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


